Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 1-4, 6-16, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 20170068275 A1) in view of Everaerts (US 20180370186 A1), Kee (US 20140355195) 
With regard claim 1, Lee disclosed An electronic device (abstract; fig 1-51) comprising: a foldable housing comprising: a hinge structure (at least fig 5, hinge in the middle); a first housing structure coupled to the hinge structure (at least fig 4, the housing structures below the display and coupled to the hinge in the middle), the first housing structure comprising: a first mid plate including a first surface facing a first direction and a second surface facing in a second direction opposite to the first direction (at least fig 29-33; Examiner consider display including 133/131 and the structure below the display is the mid plate as discussed above and below), and a first side member surrounding at least a part of a side surface of the first mid plate (at least fig 4-6; the structure surrounding at least a part of a side surface of the first mid plate; examiner consider as side member on one side); and a second housing structure coupled to the hinge structure (at least fig 4, the housing structures below the display and coupled to the hinge in the middle), the second housing structure comprising: a second mid plate including a third surface facing a third direction and a fourth surface facing a fourth direction opposite to the third direction (at least fig 29-33; Examiner consider display including 133/131 and the structure below the display is the mid plate as discussed above), and a second side member surrounding at least a part of a side surface of the second mid plate (at least fig 4-6; the structure surrounding at least a part of a side surface of the first mid plate; examiner consider as side member on one side), the second side member being rotatable facing the third surface in a folded state, and the third direction is identical to the first direction in an unfolded state (at least fig 5); a flexible display extended from the first surface to the third surface (at least fig 1-6; paragraph [169]-[175]), the flexible display comprising: a fifth surface facing the first surface, and a sixth surface facing the third surface (at least fig 1-6; paragraph [169]-[175]); a first adhesive structure disposed between the first surface and the fifth surface (at least fig 1-6, fig 29-33; paragraph [169]-[175]), first adhesive structure comprising: a first substrate including a seventh surface facing the first direction and an eighth surface facing the second direction (at least fig 1-6, fig 29-33; paragraph [169]-[175]); a second adhesive structure disposed between the third surface and the sixth surface (at least fig 1-6, fig 29-33; paragraph [169]-[175]), the second adhesive structure comprising: a second substrate comprising a ninth surface facing in the third direction and a tenth surface facing in the fourth direction (at least fig 1-6, fig 29-33; paragraph [169]-[175]). 
Lee lacks teaching (as a whole structure): a first adhesive layer disposed on the seventh surface and comprising a first pattern; and a second adhesive layer disposed on the eighth surface, the second adhesive layer comprising a second pattern which at least partially does not overlap with the first pattern, when viewed from above the seventh surface; and a third adhesive layer disposed on the ninth surface and comprising a third pattern; and a fourth adhesive layer disposed on the tenth surface, the fourth adhesive layer comprising a fourth pattern which at least partially does not overlap with the third pattern, when viewed from above the ninth surface; and 
wherein the first adhesive structure and the second adhesive structure are separated from each other by a first distance, and wherein the first housing structure and the second housing structure are separated from each other by a second distance greater than the first distance. 

an adhesive layer disposed on the one surface and including a first pattern; and a second adhesive layer disposed on the other surface, and including a second pattern which at least partially does not overlap with the first pattern, when viewed from above the seventh surface (at least fig 3; see also paragraph [32]-[38]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a structure with adhesive layers on both sides and the patterns on both sides are not overlap when viewed from above the sruface) and modify to previous discussed structure (modified to Lee’s adhesive structure) so as to have (Lee in view of Everaeris): a first adhesive structure (Lee modified by Everaeris) disposed between the first surface and the fifth surface, and including: a first substrate including a seventh surface facing in the first direction and an eighth surface facing in the second direction (Lee modified by Everaeris; first/second directions are discussed above); a first adhesive structure (Lee modified by Everaeris) disposed on the seventh surface and comprising a first pattern; and a second adhesive layer disposed on the eighth surface, the second adhesive layer comprising a second pattern which at least partially does not overlap with the first pattern (Lee modified by Everaeris), when viewed from above the seventh surface; and a third adhesive layer disposed on the ninth surface and comprising a third pattern; and a fourth adhesive layer disposed on the tenth surface, the fourth adhesive layer comprising a fourth pattern which at least partially does not overlap with the third pattern (Lee modified by Everaeris), when viewed from above the ninth surface (Lee modified by Everaeris).

Lee in view of Everaeris lacks teaching: the first adhesive structure and the second adhesive structure are separated from each other by a first distance, and wherein the first housing structure and the second housing structure are separated from each other by a second distance greater than the first distance. 
Kee teaches an electronic device comprising: the first adhesive structure and the second adhesive structure are separated from each other by a first distance, and wherein the first housing structure and the second housing structure are separated from each other by a second distance different from the first distance (at least fig 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (as discussed above) and modify to previous discussed structure (modified to the primary art’s adhesive and housing structures so as to further protect the modified structure. 
Lee in view of Everaeris and Kee lacks teaching: a second distance greater than the first distance. 
It would have been an obvious matter of design choice to have the second distance is greater than the first distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to modify the previous discussed structure with the current feature (size) is to protect the flexible display structure.

With regard claims 2, 7, modified Lee further disclosed the first pattern comprises a plurality of first patches separated from each other, and the second pattern comprises a plurality of second patches separated from each other; and the third pattern comprises a plurality of third patches separated from each other, and the fourth pattern comprises a plurality of fourth patches separated from each other (see Everaeris’s fig 3).
With regard claims 3, 8, modified Lee further disclosed the plurality of first patches and the plurality of second patches are circular; the plurality of third patches and the plurality of 
With regard claim 4, modified Lee further disclosed the plurality of first patches and the plurality of second patches are arranged alternately with each other on a virtual straight line crossing the first adhesive structure (at least fig 3, fig 1).
With regard claim 6, modified Lee further disclosed wherein a separation distance between adjacent first patches among the plurality of first patches is greater than a diameter of one second patch located between the adjacent first patches, and a separation distance between adjacent second patches among the plurality of second patches is greater than a diameter of one first patch located between the adjacent second patches (at least fig 3; see also paragraph [21]-[26]).
With regard claim 9, modified Lee further disclosed a separation distance between adjacent third patches among the plurality of third patches is greater than a diameter of one fourth patch located between the adjacent third patches, and a separation distance between adjacent fourth patches among the plurality of fourth patches is greater than a diameter of one third patch located between the adjacent fourth patches (at least fig 1; see also paragraph [21]-[26]).
With regard claim 10, modified Lee further disclosed when viewed from above the seventh surface, the first substrate includes a first buffer area in which the first pattern and the second pattern are not located, and when viewed
With regard claim 12, modified Lee disclosed all the subject matter except for, the second distance is greater than the first distance. It would have been an obvious matter of design choice to have the second distance is greater than the first distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to modify the previous discussed structure with the current feature (size) is to protect the flexible display structure.
With regard claim 16, modified Lee further disclosed the flexible display is disposed across the first surface and the across the third surface (see fig 1-51).
With regard claim 13, modified Lee further disclosed the flexible display module includes: a transparent front plate (paragraph [172]-[179]; paragraph [182]-[188] ); a display exposed by the transparent front plate (paragraph [172]-[179]; paragraph [182]-[188]); and a plurality of support plates disposed on a rear surface of the display to correspond to the fifth and sixth surfaces, respectively (paragraph [172]-[179]; paragraph [182]-[188] ).
With regard claim 14, modified Lee further disclosed the plurality support plates comprise
With regard claim 15, modified Lee further disclosed a separate distance between the first support plate and the second support plate corresponds to the first distance (paragraph [172]-[179]; paragraph [182]-[188]; see also Fig 45-49; fig 22-28; Fig 9-13).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The independent claims have been amended to recite that the first adhesive structure and the second adhesive structure are separated from each other by a first distance and the first housing structure and the second housing structure are separated from each other by a second distance greater than the first distance separating the first and second adhesive structures. The applied references fail to teach or suggest such limitations.” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Modified Lee disclosed all the subject matter except for, the second distance is greater than the first distance. It would have been an obvious matter of design choice to have the second distance is greater than the first distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to modify the previous discussed structure with the current feature (size) is to protect the flexible display structure.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY WU/Primary Examiner, Art Unit 2841